Citation Nr: 0416874	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for claimed residuals of 
1st and 2nd degree burns, bilateral feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from June 1965 to June 1968 
with subsequent service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO which 
denied service connection for residuals of burns to the feet 
based on a finding of no current residuals. 

The case was remanded by the Board to the RO in September 
2003 for additional development of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran asserts that he has current residuals from 1st 
and 2nd degree burns he sustained on his feet during service.  

A careful review of the veteran's service medical records 
confirms that the veteran did sustain 1st and 2nd degree burns 
to his feet, bilaterally during service in January 1967.  
Physical examination of his feet at that time revealed 
superficial loss of skin on both feet with many blisters, 
redness, but no area of complete loss of sensation.  The 
veteran was placed at bed rest in a way so as to keep the 
sheet from touching his feet.  The feet were treated open and 
he was sent to Physical Therapy for whirlpool twice a day.  
The feet gradually healed and at one point a small boil 
developed on the medial side of the right ankle which was 
incised, drained, and within two days was healed.  The 
veteran was never placed on antibiotics and was never 
febrile.  There was no area of skin slough and all of the1st 
and 2nd degree burns healed.  The diagnosis was that of 1st 
and 2nd degree burns, both feet; treated, improved.  He was 
hospitalized for 25 days.

The veteran's April 1968 separation examination was negative 
for findings of residuals of burns to the feet.  

Post-service medical records include a June 1988 treatment 
report, during service in the Army National Guard, indicating 
that the veteran received treatment for blisters on his feet 
at that time.  

In March 2001, the veteran filed a claim of service 
connection for residuals of 1st and 2nd degree burns of the 
feet.  He was afforded a VA examination in October 2001.  The 
veteran complained of tenderness in the arches and the 
sensation of "rubbing" when he stood too long.  The veteran 
characterized the discomfort as being uncomfortable rather 
than painful.  The veteran reported that there had been no 
treatment of the condition since the acute phase of the 
incident.  The veteran reported sensitivity to cold and heat, 
especially hot water.  The veteran wore supportive tennis 
type shoes and Dr. Scholl's shoes.  There were no crutches, 
braces, canes, or corrective shoes required.  

Physical examination of the feet revealed no anatomical 
losses, no painful motion, edema, instability, weakness or 
tenderness.  Gait was normal.  There were minor calluses on 
the heels and lateral aspects of bilateral great toes from 
shoe wear.  There was no breakdown or unusual shoe wear 
pattern indicating abnormal weight bearing.  The feet were 
neurovascularly intact.  There was no high arch, clawfoot, or 
other deformity actively or passively correctable.  The 
impression was that of negative bilateral foot exam.  The 
diagnosis was that of history of 1st and 2nd degree burns, 
bilateral feet, 1966, with subjective increased sensitivity, 
bilateral arches, more so on the right than the left, without 
objective evidence of residual.  

Based on the findings of the October 2001 VA examination, the 
RO issued a March 2002 rating decision which denied service 
connection for residuals of 1st and 2nd degree burns, 
bilateral feet based on a finding of no current residuals.  
The veteran timely appealed that determination.  

In an April 2002 memorandum, the veteran's private doctor 
noted that, "The fact that the veteran had no sensitivity to 
his feet prior to the boiling water spill [in service] and 
has had since the healed incident would indicate that he 
probably did have cutaneous nerve damage secondary to the 2nd 
degree burn."  

VA outpatient treatment records show that the veteran was 
treated in May 2002 for complaints of a burning sensation and 
numbness in his feet.  The diagnosis was that of peripheral 
neuropathy of the feet.  

In April 2003, the veteran's private doctor referred to his 
April 2002 memorandum and essentially indicated that there 
was no way to prove or disprove whether the veteran had 
current residuals from burns to his feet in service in 1967.  

In light of the foregoing, the Board finds that the case 
must, regrettably, be remanded again to afford the veteran 
another VA examination.  Specifically, the Board finds that a 
VA examination is necessary in light of the recent VA medical 
records obtained subsequent to the October 2001 VA 
examination which show that the veteran suffers from 
peripheral neuropathy of the feet; and also in light of the 
private doctor's opinion that the veteran has current 
sensitivity of his feet that probably indicates cutaneous 
nerve damage secondary to 2nd degree burns.  This information 
was not of record at the time of the October 2001 VA 
examination.  

In addition, the examiner in October 2001 did not address the 
issue of current scars as a result of the burns in service.  

The examiner should therefore provide an opinion, with 
adequate rationale, as to whether it is at least as likely as 
not that the veteran has current residuals of foot 
sensitivity, bilaterally; and/or peripheral neuropathy/ and 
or cutaneous nerve damage, that was incurred as a result of 
the burn injury in service in 1967.  In addition, the 
examiner should indicate if the veteran has current scars due 
to the burn incident in service.  All pertinent treatment 
records, not already associated with the claims file, should 
be obtained.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The AMC must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
residuals of burns to the feet, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed residuals of 
burns to the feet.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed residuals of burns to the feet.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, that the veteran has 
current disability manifested by scars on 
the feet, and/or sensitivity of both 
feet, and/or peripheral neuropathy of the 
feet, and/or cutaneous nerve damage of 
the feet due to the burn injury which was 
incurred in service.  A complete 
rationale for any opinion expressed must 
be provided.  



The examination report should be 
associated with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claims.  The AMC in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




